Citation Nr: 0004607	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  94-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to August 
1970, and from November 1990 to May 1991.  The veteran's 
second period of active duty included service in the 
Southwest Asia Theater in support of Operation Desert Storm.  
He also had many years of inactive duty with the United 
States Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1993, by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which 
confirmed and continued the previously assigned 
noncompensable evaluation for tinnitus.  The notice of 
disagreement (NOD) with this determination was received in 
November 1993.  A statement of the case (SOC) as to this 
issue was issued in May 1994, as part of a supplemental 
statement of the case (SSOC) issued with regard to another 
issue.  The substantive appeal was received in June 1994.  
The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in August 1994.  A 
transcript of the hearing is of record.  A hearing officer's 
decision was entered in September 1994, confirming and 
continuing the noncompensable evaluation for tinnitus.  
Additional medical records were received in September 1996 
and July 1999.  An SSOC, issued in September 1999, reflected 
an increase of the evaluation for tinnitus from 0 percent to 
10 percent, effective June 10, 1999.  The appeal was received 
at the Board in January 2000.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in January 2000.  

In other matters, the Board notes that the RO's August 1993 
rating action changed the diagnosis of the veteran's service-
connected psychiatric disability from a generalized anxiety 
disorder to PTSD, and increased the evaluation from 10 
percent to 30 percent.  The RO also denied the veteran's 
claim of entitlement to service connection for irritable 
colon claimed as an intestinal disorder.  An NOD with the 
rating assigned for PTSD was received in August 1993.  An NOD 
as to the denial of service connection for intestinal 
disorder was received in November 1993.  An SOC regarding 
service connection for intestinal disorder, was issued in 
April 1999, and an SOC regarding the issue of PTSD was issued 
in October 1999.  However, the record contains no substantive 
appeal in response to those SOC's; therefore, the issues of 
service connection for intestinal disorder and increased 
rating for PTSD are not in appellate status, and the Board 
has no jurisdiction over those matters.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 1991); 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202 (1999).  

The record reflects that the veteran also initiated an appeal 
of the RO's denial of his claim for service connection for 
hypertension.  However, in his June 1994 substantive appeal, 
the veteran indicated that he did not wish to pursue the 
issue of entitlement to service connection for hypertension.  
Therefore, that claim is deemed to have been withdrawn.  
38 C.F.R. § 20.204 (1999).  Subsequently, in a statement in 
support of claim (VA Form 21-4138), dated in October 1998, 
the veteran stated that the issues currently under appeal 
included service connection for hypertension.  As the veteran 
withdrew his claim for service connection for hypertension, 
and the RO has not again addressed this issue to date, the 
Board refers this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's tinnitus is currently manifested by 
constant ringing in both ears, which may be characterized as 
persistent or recurrent.  

3.  Disability associated with the veteran's tinnitus does 
not present an exceptional disability picture such as marked 
interference with employment or requiring frequent periods of 
hospitalization.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.87a, Diagnostic Code 6260 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for an increased rating 
for tinnitus is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant facts for the veteran's claim 
have been properly developed and that no further assistance 
is required in order to comply with the duty to assist 
mandated in 38 U.S.C.A. § 5107.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

I.  Factual background

The record indicates that the veteran served on active duty 
from April 1970 to August 1970, and from November 1990 to May 
1991.  The service medical records for the veteran's first 
period of active duty are silent with respect to any 
complaints or findings of tinnitus.  An addendum to the 
separation examination from the veteran's second period of 
active duty, dated May 15, 1991, indicates that the veteran 
had mild bilateral high frequency hearing loss which 
preexisted service but was aggravated during active duty.  
The veteran's claim for hearing loss/tinnitus was submitted 
in August 1991.  

The veteran was afforded a VA compensation examination in 
November 1991, at which time he reported periodic ringing in 
both ears, with the onset following a patriot/scud explosion 
overhead during his service in the Southwest Asia Theater of 
Operations.  The veteran felt that, while he noticed the 
tinnitus mostly when it was quiet, the noise was probably 
always there because he could hear it whenever he thought 
about it.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
15
20
55
LEFT

20
15
25
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 100 in the left ear.  It was 
noted that there was scarring of the left ear drum.  The 
impression was moderate high frequency sensorineural hearing 
loss, right ear; mild high frequency sensorineural hearing 
loss, left ear; and periodic tinnitus.  

Received in February 1993 was a VA treatment report dated in 
December 1992, indicating that the veteran was seen for the 
complaint of ringing in both ears ever since his return from 
Saudi Arabia.  The veteran described his problems as a 
"hissing-ringing" sound in his ears since February 1991 
while in Saudi Arabia; he stated that he was exposed to 
prolonged bombing noise there.  No known tympanic membrane 
perforation was noted.  It was also noted that bilateral high 
frequency hearing loss was identified by audiology tests.  On 
examination, the tympanic membranes were intact, but there 
was a scar tissue at 10 o'clock in the left tympanic 
membrane.  The impression was tinnitus.  

The veteran was afforded a VA compensation examination in 
April 1993, at which time he complained of defective hearing 
and tinnitus since his service in the Persian Gulf region in 
1991.  No discharges were noted.  No chronic infections were 
noted.  Auricles and canals were normal.  There was scarring 
of both drums.  No mastoid problems were noted.  The 
diagnoses were tinnitus, bilateral, by history; and defective 
hearing, by history.  On audiometric examination, the veteran 
reported continuous tinnitus in both ears.  The veteran 
reported that his tinnitus had become constant and bilateral.  

Received in December 1993 were private treatment reports 
dated from October 1987 to August 1990, which reflect 
treatment for several unrelated disabilities.  Also received 
in April 1994 were VA outpatient treatment reports dated from 
November 1991 to January 1994, which show ongoing clinical 
evaluation and treatment for several disabilities; these 
records do not reflect any treatment for tinnitus.  Received 
in June 1996 was a copy of duplicate VA treatment report 
dated in December 1992, the findings of which were previously 
reported above.  

At his personal hearing in August 1994, the veteran indicated 
that he was assigned to the 300th Field Hospital stationed at 
the "Kobar" towers in Saudi Arabia.  He related that he was 
atop a shelter with other troops when a scud missile exploded 
overhead.  The veteran indicated that the scuds came in just 
a few hundred feet above his head and, when a patriot hit the 
scud, parts of the scud were falling down around them.  The 
veteran testified that his condition started as a hissing 
sound in his ears, which progressively developed into a 
ringing over time; however, he did not seek treatment from 
the medics for this injury.  He explained that he went to one 
of the doctors in his unit who told him that he was nervous; 
he was given some pills and was told that his condition would 
resolve.  

A VA examination in September 1996 and subsequently received 
medical records, from September 1996 and July 1999, reflect 
evaluation and treatment for disabilities not currently on 
appeal.  


II.  Legal analysis

Under applicable criteria, disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities, at 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from diseases and injuries occurred in or 
aggravated by military service, and the residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In determining the percentage disability evaluation, VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The governing regulations include 38 C.F.R. §§ 4.1 
and 4.2, which require the evaluation of the complete medical 
history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Under Diagnostic Code 6260 as in effect prior to June 10, 
1999, persistent tinnitus as a symptom of head injury, 
concussion, or acoustic trauma warrants a 10 percent rating.  
This is the maximum rating assignable under this diagnostic 
code, and no other applicable provision of the Rating 
Schedule provides for a higher schedular evaluation.  
Effective on and after June 10, 1999, the schedular rating 
criteria for Diseases of the Ear were amended.  Under the 
revised rating criteria, a maximum 10 percent rating is 
warranted for recurrent tinnitus.  Since the schedular 
criteria contained in the regulations changed during the 
pendency of the appeal and prior to a final Board decision on 
this issue, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  

The veteran's service-connected tinnitus is currently rated 
as 10 percent disabling.  In the opinion of the Board, the 
disability picture presented with respect to the veteran's 
tinnitus does not support an evaluation above the currently 
assigned 10 percent rating.  Because the veteran's tinnitus 
is already rated at the maximum schedular rating of 10 
percent, he may not receive an increased rating for tinnitus, 
absent an award of an extraschedular rating under 38 C.F.R. 
§ 3.321(b).  

We note that the veteran has not expressly raised the issue 
of entitlement to a rating under section 3.321(b)(1), and the 
evidence of record does not reasonably raise an "exceptional 
or unusual disability picture" that could "render 
impractical the application of the regular schedular 
standards" to the claim for an increased rating.  There is 
no evidence that the disability picture presented by the 
veteran from tinnitus would produce impairment of earning 
capacity beyond that reflected in VA's Rating Schedule or 
would affect earning capacity in ways not addressed in the 
schedule, such as by requiring frequent hospitalization or 
otherwise interfering with employment.  38 C.F.R. § 3.321 
(b)(1) (1999).

Thus, in the absence of evidence of such factors as those 
noted above, the Board finds that a remand for compliance 
with the procedures for assignment of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet.App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet.App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  


ORDER

A disability rating in excess of 10 percent for tinnitus is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

